Docket No. 108824.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




In re COMMITMENT OF BENJAMIN HERNANDEZ (The People
of the State of Illinois, Appellant, v. Benjamin Hernandez, Appellee).

                Opinion filed November 18, 2010.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Garman, Karmeier,
and Theis concurred in the judgment and opinion.
   Justice Burke took no part in the decision.



                             OPINION

     At issue is whether the appellate court had jurisdiction over the
State’s appeal in a sexually violent persons case when the State filed
its notice of appeal after the circuit court of Boone County approved
respondent for conditional release but before the court approved a
conditional release plan. This appeal was rendered moot when
respondent violated the terms of his conditional release plan and was
returned to the custody of the Department of Human Services (DHS).
The appeal before the appellate court was also moot, as respondent
had been returned to custody before that court filed its opinion.
Finding no exceptions to the mootness doctrine present, we vacate the
appellate court’s judgment and dismiss the appeal.

                             BACKGROUND
     Respondent was adjudicated a sexually violent person in 2004.
Following a dispositional hearing in 2005, the court ordered ResCare,
an outpatient facility, to prepare a conditional release plan that met the
minimum requirements of DHS. In April 2007, the State informed the
court that it had not received a conditional release plan. Defense
counsel agreed that if the court’s intention was to place respondent on
conditional release, then the Sexually Violent Persons Commitment
Act (the Act) (725 ILCS 207/1 et seq. (West 2008)) required DHS to
provide the court with a conditional release plan. The case was
continued.
     On July 3, 2007, the court stated: “I am convinced at this time that
I would take the step of ordering conditional release, and I believe the
statute requires that the department provide a conditional release
plan.” On that same date, the court entered a written order that stated:
“Respondent is to be placed on conditional release as disposition.”
The order further provided that a conditional release plan be presented
to the court on September 21, 2007. The State moved to reconsider
the order, and the motion was denied on July 20, 2007. The State then
filed a notice of appeal on August 20, 2007. On September 21, 2007,
the court approved DHS’s 13-page conditional release plan. The
docket sheet for September 21, 2007, reads: “The DHS plan is
accepted by the Court and [respondent] is advised of the plan.
[Respondent] agrees to the plan and is to be released.” The court also
entered a written order stating: “Conditional release plan is approved
and accepted by the court.” The State did not file a new notice of
appeal.
     The appellate court ordered the parties to submit additional
briefing addressing the appellate court’s jurisdiction. The State filed
a supplemental brief, but respondent declined to do so. The appellate
court considered and rejected the State’s arguments and dismissed the
appeal for lack of jurisdiction. 392 Ill. App. 3d 527.
     The appellate court relied on the familiar rule that a final judgment
is one that “ ‘ “fixes absolutely and finally the rights of the parties in
the lawsuit” ’ ” and “ ‘ “determines the litigation on the merits so that,


                                   -2-
if affirmed, the only thing remaining is to proceed with the execution
of the judgment.” ’ ” 392 Ill. App. 3d at 530, quoting In re M.M., 337
Ill. App. 3d 764, 771 (2003), quoting In re Adoption of Ginnell, 316
Ill. App. 3d 789, 793 (2000). The court explained that an order may
be final for purposes of review when any matters left for future
determination are merely incidental to the ultimate rights adjudicated;
however, an order is not final where jurisdiction is retained for matters
of substantial controversy. 392 Ill. App. 3d at 530. Applying these
rules, the appellate court concluded that the July 3 order could not
have been final because it did not fully and finally dispose of the rights
of the parties. Rather, it left substantial matters–the details under
which respondent would be released–to be determined at a later date.
These details were later set forth in a 13-page plan that the court
approved. The July 3 order could not have been enforced because
respondent could not have been released until the court approved a
conditional release plan. 392 Ill. App. 3d at 531.
     The appellate court explained that the approval of the conditional
release plan could not be considered “incidental” to the ultimate rights
adjudicated, because the matters left for future determination were
essential to the case. 392 Ill. App. 3d at 531. Pursuant to statute, the
plan must identify any treatment or services the respondent will
receive, address any need for “supervision, counseling, medication,
community support services, residential services, vocational services,
and alcohol or other drug abuse treatment.” 725 ILCS 207/40(b)(3)
(West 2008). The plan also has to specify who will be responsible for
providing any services required by the plan. 725 ILCS 207/40(b)(3)
(West 2008). The plan must be presented to the court for its approval
within 60 days after the finding that the respondent is to be
conditionally released. 725 ILCS 207/40(b)(3) (West 2008). As noted,
in respondent’s case, these matters were addressed in great detail in
a 13-page plan. The appellate court held that, given the breadth of
areas to be covered by the plan and the specificity of the plan’s
conditions, an order entered before the plan was approved could not
have been final. 392 Ill. App. 3d at 532.
     The appellate court also rejected the State’s contention that
jurisdiction was established by Supreme Court Rule 303(a)(1). This
rule was amended in 2007 to provide, in part, as follows:
         “A notice of appeal filed after the court announces a decision,

                                   -3-
        but before the entry of the judgment or order, is treated as
        filed on the date of and after the entry of the judgment or
        order.” Ill. S. Ct. R. 303(a)(1) (eff. May 1, 2007).
The appellate court held that this rule was intended to cover the
situation in which a court orally pronounces a final judgment but the
written order is entered at a later date. Here, the July 3 order was not
a final judgment, and the September 21 order was not merely a
memorialization of the July 3 order. 392 Ill. App. 3d at 534.
    The court held that this interpretation of Rule 303(a)(1) was
consistent with its earlier interpretation in Eclipse Manufacturing Co.
v. United States Compliance Co., 381 Ill. App. 3d 127 (2007). In that
case, the circuit court announced its ruling on July 25, 2006, and
ordered the parties to prepare draft orders incorporating the court’s
comments from the bench, but the parties could not agree on the
language. The losing party then filed a notice of appeal on August 22,
2006, and the appellate court docketed the appeal. On August 25,
2006, the trial court entered its final written order. The appellate court
held that it had jurisdiction over the appeal under the 2007 amendment
to Rule 303(a)(1). Eclipse Manufacturing, 381 Ill. App. 3d at 132-33.
Here, the appellate court held that Eclipse embodied the very situation
that the amendment to Rule 303(a)(1) was designed to address–a
party filed its notice of appeal after the oral pronouncement of a
judgment but before entry of the written order. By contrast, in the
case before the court, the July 3 order was not final, and the
September 21 order approving the conditional release plan was not
merely the written memorialization of that order. 392 Ill. App. 3d at
533-34. Accordingly, finding no basis for its jurisdiction, the appellate
court dismissed the appeal. 392 Ill. App. 3d at 534.
    We allowed the State’s petition for leave to appeal. 210 Ill. 2d R.
315. Subsequently, respondent supplemented the record on appeal
with information establishing the mootness of the State’s appeal. On
May 26, 2009, the State moved in the circuit court to revoke
respondent’s conditional release on the grounds that he had violated
the conditions of the release plan. The court granted the State’s
petition the following day, and respondent was returned to the




                                   -4-
custody of DHS.1

                                ANALYSIS
     The parties agree that this appeal is moot. An appeal is moot when
intervening events have rendered it impossible for the reviewing court
to grant effectual relief to the complaining party. Felzak v. Hruby, 226
Ill. 2d 382, 392 (2007), quoting In re J.T., 221 Ill. 2d 338, 349-50
(2006). Here, the State has already received the relief it sought–return
of respondent to the custody of DHS. Thus, any opinion the court
might enter in this matter would be purely advisory. This court
generally declines to issue advisory opinions on moot or abstract
questions, and if it is apparent that this court cannot grant effectual
relief, the court should not resolve the question before it merely for
the sake of setting precedent to govern future cases. People ex rel.
Partee v. Murphy, 133 Ill. 2d 402, 408 (1990).
     This court will depart from the above rules and reach moot
questions only in limited circumstances. The State argues that one of
the exceptions to the mootness doctrine–the public interest
exception–is applicable here. This exception is narrowly construed. In
re Alfred H.H., 233 Ill. 2d 345, 355-56 (2009). Under this exception,
the party seeking review of the issues must make a clear showing that:
(1) the question is of a substantial public nature; (2) an authoritative
determination is needed for future guidance; and (3) the circumstances
are likely to recur. Felzak, 226 Ill. 2d at 393. If any one of these
factors is not established, the exception may not be invoked. In re
Marriage of Peters-Farrell, 216 Ill. 2d 287, 292 (2005).
     Here, regardless of whether the State could establish the first and
third factors, it has clearly failed to establish the second. To determine
if an authoritative determination of a question is needed, this court
looks to whether the law is in disarray or there is conflicting
precedent. Alfred H.H., 233 Ill. 2d at 358; Peters-Farrell, 216 Ill. 2d
at 292; In re J.B., 204 Ill. 2d 382, 387-88 (2003); In re India B., 202
Ill. 2d 522, 543 (2002); In re Adoption of Walgreen, 186 Ill. 2d 362,
365-66 (1999). Clearly, the State has not established that with respect


  1
   Although the appeal before the appellate court was also moot, there is no
indication in the record that this fact was brought to that court’s attention.

                                     -5-
to either of its issues.
     The State first argues that its notice of appeal was timely because
the final order when a sexually violent person is conditionally released
is the order approving him for conditional release rather than the order
approving the conditional release plan. The appellate court’s
resolution of this issue was based on nothing more than the well-
settled rule that an order is final if it “ ‘ “determines the litigation on
the merits so that, if affirmed, the only thing remaining is to proceed
with the execution of the judgment.” ’ ” 392 Ill. App. 3d at 530,
quoting In re M.M., 337 Ill. App. 3d 764, 771 (2003), quoting In re
Adoption of Ginnell, 316 Ill. App. 3d 789, 793 (2000). The State has
not cited any conflict or disarray in the law on this proposition. The
court determined that this test could not be met with respect to the
July 3 order because significant issues–the terms of the respondent’s
release–were left for future determination. 392 Ill. App. 3d at 530-32.
     The appellate court resolved an issue of first impression in that it
applied this well-settled rule for the first time in the context of a
conditional release under the Act. Because this was an issue of first
impression, no conflict or disarray in the law exists. Moreover,
because the appeal was also moot before the appellate court,
precedent dictates that we vacate that judgment. See People v.
Jackson, 231 Ill. 2d 223, 228 (2008); In re Randall M., 231 Ill. 2d
122, 133-34 (2008). Thus, no precedent exists on this issue, and the
State is seeking a purely advisory opinion on a question that has yet
to be decided. This is clearly not a situation in which an authoritative
resolution is needed from this court, and we thus decline to address
the issue.
     We likewise find no disarray or conflict in the law on the State’s
alternative argument. The State contends that, even if its notice of
appeal was premature, it was saved by Rule 303(a)(1)’s provision
that:
         “[a] notice of appeal filed after the court announces a decision,
         but before the entry of the judgment or order, is treated as
         filed on the date of and after the entry of the judgment or
         order.” Ill. S. Ct. R. 303(a)(1) (eff. May 1, 2007).
The appellate court has interpreted this language twice, and its
decisions are consistent. In a case in which the trial court orally
announced a decision and directed the parties to prepare a written

                                   -6-
order incorporating the court’s comments from the bench, the court
held that a notice of appeal filed after the oral announcement of a
decision but before the final written order was saved by Rule
303(a)(1). Eclipse Manufacturing, 381 Ill. App. 3d at 132-33. By
contrast, the appellate court held in the present case that the final
order was the September 21 order approving the conditional release
plan and that this was not merely a written memorialization of a final
judgment announced on July 3. Accordingly, the court held that a
notice of appeal filed before the September 21 order could not be
saved by Rule 303(a)(1). 392 Ill. App. 3d at 532-34.
    In this appeal, the State asks us to reject the appellate court’s
interpretation of Rule 303(a)(1) in favor of an interpretation that
would save a premature notice of appeal any time a party has a
reasonable but mistaken belief that an order is final. However, the
State has not directed our attention to any Illinois case adopting such
a construction of Rule 303(a)(1). There is no conflict or disarray in
the law, and an authoritative determination from this court is clearly
not warranted at this time. Accordingly, the State has failed to clearly
demonstrate the second prong of the public interest exception.
    The State contends that, without an authoritative opinion from this
court, it will not know when to file a notice of appeal in a sexually
violent persons case and will be left with a “Hobson’s choice.” The
State notes that a party can lose its right to appeal by filing a notice of
appeal too late or too early. However, as respondent points out, any
time a party is genuinely confused about which of a court’s orders is
the final order, it may always protect itself by filing multiple notices of
appeal. See, e.g., Eclipse Manufacturing, 381 Ill. App. 3d at 131
(party filed “protective” notice of appeal after oral announcement of
decision and second notice of appeal after written judgment entered).
Thus, there is no “Hobson’s choice,” and the fact that a party who is
genuinely confused about what constitutes a final order has an avenue
to protect itself from losing its right to appeal militates against this
court issuing a purely advisory opinion.

                         CONCLUSION
   This appeal is moot, and the State has failed to show clearly the
requisite factors for invoking the public interest exception.
Accordingly, we dismiss the appeal as moot, and we vacate the

                                   -7-
judgment of the appellate court, as the appeal before that court was
likewise moot.

                                 Appellate court judgment vacated;
                                                  appeal dismissed.

    JUSTICE BURKE took no part in the consideration or decision
of this case.




                                -8-